NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                               FOR THE NINTH CIRCUIT                        NOV 26 2012

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

GURPREET SINGH; RAVINDERJIT                        Nos.   09-73562
KAUR GOTHRA,                                              10-72225

               Petitioners,                        Agency Nos. A096-139-540
                                                               A096-139-541
  v.

ERIC H. HOLDER, Jr., Attorney General,             MEMORANDUM *

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       In these consolidated cases, Gurpreet Singh and Ravinderjit Kaur Gothra,

natives and citizens of India, petition for review of the Board of Immigration

Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”)




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
decision denying their application for asylum and withholding of removal (No. 09-

73562) and the BIA’s denial of their motion to reopen (No. 10-72225). Our

jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

factual findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and

we review for abuse of discretion the BIA’s denial of a motion to reopen,

Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). In No. 09-73562, we

deny in part and grant in part the petition for review, and we remand. In No. 10-

72225, we dismiss the petition for review as moot.

      With regard to petitioners’ direct appeal, the IJ found Singh credible, and the

BIA assumed Singh established past persecution because he was perceived as a

Sikh militant. Substantial evidence supports the BIA’s determination that the harm

Singh suffered was not so severe that it warrants a humanitarian grant of asylum.

See Kumar v. INS, 204 F.3d 931, 932-35 (9th Cir. 2000) (upholding denial of

humanitarian asylum where soldiers stripped and fondled petitioner; punched,

kicked, and beat her unconscious; forced her to renounce her religion; and tied up,

beat, and otherwise harmed her parents).

      However, substantial evidence does not support the BIA’s finding of

changed country conditions because the BIA did not conduct the requisite

individualized analysis of Singh’s situation. See Lopez v. Ashcroft, 366 F.3d 799,


                                           2                                  09-73562
804-05 (9th Cir. 2004) (BIA’s changed country conditions finding was not

sufficiently individualized where BIA relied only on demobilization of civil patrols

and guerrillas and lack of evidence current government would be unable or

unwilling to protect petitioner from future harm). In evaluating this issue, the BIA

focused on conditions in the Punjab and the lack of evidence of ongoing harm

against Sikhs. Singh, however, was accused of involvement with militants and

mistreated by police from the Punjab, Uttar Pradesh, and Bombay. In addition, his

testimony indicates he is the subject of ongoing police interest. As the BIA did not

take these circumstances into account in assessing country conditions, we remand

Singh’s asylum and withholding of removal claims for further proceedings

consistent with this disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam); Lopez, 366 F.3d at 806-07.

      We do not reach petitioners’ contentions regarding the IJ’s decision because

the BIA did not rely on the IJ’s decision to deny relief. Further, we decline

petitioners’ requests for judicial notice and do not consider the new evidence they

reference in their opening and reply briefs. See Fisher v. INS, 79 F.3d 955, 963

(9th Cir. 1996) (en banc) (stating court’s review is limited to administrative record

and declining to take judicial notice of country report). Finally, in light of our

preceding conclusions, we dismiss petitioners’ challenge to the BIA’s denial of


                                           3                                     09-73562
their motion to reopen as moot. We note that if the parties wish to submit further

evidence of current country conditions, they can pursue that before the agency on

remand. See Lopez, 366 F.3d at 806-07.

      Each party shall bear its own costs for these petitions for review.

      No. 09-73562: PETITION FOR REVIEW DENIED in part; GRANTED

in part; REMANDED.

      No. 10-72225: PETITION FOR REVIEW DISMISSED.




                                          4                                   09-73562